DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 8/25/2020.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 10/1/2020; 1/14/2021; and 6/29/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Dependent claims 2 and 12 each recite, “…the second set of client devices …”. However, this limitation lacks an antecedent basis. The term “the” is a definite article. As such, this term must refer to a definite previous recitation of the noun which it modifies. However, no previous recitation of “second set of client device” has been provided. Therefore, this limitation lacks an antecedent basis for the claimed step. Because this limitation lacks an antecedent basis, the claim limitation is indefinite. For the purpose of compact prosecution, the features in question are interpreted as follows: “…[a] second set of client devices …”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 11: 
“determining, by the data processing system, for each candidate visual element of the plurality of candidate visual elements, a combinative performance metric between the candidate visual element and the plurality of visual elements of the content item using the performance prediction model, the combinative performance metric indicating a predicted effect on the total performance metric of the content item; and 
selecting, by the data processing system, from the plurality of candidate visual element, a candidate visual element to insert into the content item based on the combinative performance metric for the candidate visual element with the plurality of constituent visual elements in the content item.. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps, as drafted, are a business decision for selecting advertisements [a candidate visual element] and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic “data processing system having one or more processors” does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case ad selection) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “establishing, by a data processing system having one or more processors, a performance prediction model for content items correlating constituent visual elements to sentiment performance metrics using a training dataset having a plurality oftest content items, each test content item having a plurality of visual elements and a measured sentiment performance metric; identifying, by the data processing system, a content item and a plurality of candidate visual elements to insert into the content item, the content item having a plurality of constituent visual elements; determining, by the data processing system, a total sentiment performance metric for the content item using the performance prediction model and the plurality of constituent visual elements of the content item; …”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention at this high-level of generality is not a novel nor new technique nor solution to establishing a “performance prediction model”1 (e.g. any one of a number of well-known classes of models as discussed in the Specification and which are not applicant’s invention), which may be merely a regression model, nor a new technique or solution for “identifying” a content item and visual elements, nor a new nor technical method to “determine” “a total sentiment performance metric for the content item using the performance prediction model and the plurality of constituent visual elements of the content item. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts using generic computer components and link them to the aforementioned field of use, or are pre-solution activity to the already identified abstract idea and as such do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by a data processing system having one or more processors) and “link” them to a field of use (i.e. advertisement selection), or as insignificant extra-solution activity (i.e. applicant’s use of well-known models, as noted per his spec at [0041] and also noted supra) – use of well-known models for their intended purpose is insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering, etc… cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 3 and 13 recite the following: “presenting, by the data processing system, on each information resource of a plurality of information resources, the content item with the candidate visual element on the information resource; determining, by the data processing system, from presenting the content item on the plurality of information resources, an interaction statistic for the content item with the candidate visual element inserted; and updating, by the data processing system, the performance prediction model based on the performance metric, the plurality of constituent visual elements of the content item, and the candidate visual element inserted into the content item.” However, these features are understood to be pre-solution data-gathering activity; i.e. presenting an advertisement, determining whether a user who received the ad impression clicked the ad [an interaction statistic], and then updating a well-known model, of which applicant attests per Spec at [0041] his performance prediction model is encompassed by such well-known models, is all merely pre-solution activity. Said another way, when using a well-known model for its intended use and if such known use includes updating such model for it to be current and hence most useful, then doing so is not novel but is instead extra-solution activity and does not serve to integrate the already identified abstract idea into a practical application thereof. 
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Henkin et al. (U.S. 2010/0138271 A1; hereinafter, "Henkin").

Claims 1, 11: 
Pertaining to claims 1 and 11, exemplified in the limitations of method claim 1, Henkin as shown teaches the following:
A method of selecting visual elements to insert into content items based on sentiment analysis, comprising: 
establishing, by a data processing system having one or more processors, a performance prediction model for content items correlating constituent visual elements to sentiment performance metrics using a training dataset having a plurality of test content items, each test content item having a plurality of visual elements and a measured sentiment2 performance metric (Henkin, see at least [0274]-[0283], [0319]-[0321], and [0354]-[0355] regarding “CTR estimate” models, e.g. CTR regression model [performance prediction model] based upon a training dataset from test webpages; e.g.: “…Create training and testing data sets to be used for the training and evaluation of click through rate (CTR) estimation systems…”; per [0319]-[0321]: “…each data set may include counts [measurements] of the number of impressions and number of clicks [measured sentiment performance metric] of particular page/highlight/ad combinations over a specified period of time…”; and per at least [0354]-[0355] such CTR prediction model may correlate CTR from logistic regression of combinations of webpage features [visual elements] including: “…whether the keyword is capitalized; whether the ad text ends in an exclamation point; whether the keyword occurs in the page title; length of ad length of keyword; length of page; position on page; structure of page; other ads on page; type of ad; html elements; whether keyword is bold; font of ad; etc…”; i.e. the CTR estimate model [prediction model], may estimate a CTR for a particular webpage [content item] with particular page/highlight/ad combinations, by correlating webpage features [visual elements] to actual counts of impressions and clicks [measured sentiment performance metric(s)] using training and testing data sets. Applicant’s “measured sentiment performance metric” reads on Henkin’s ‘observed click data’ which he uses to develop various CTR estimates.)
identifying, by the data processing system, a content item and a plurality of candidate visual elements to insert into the content item, the content item having a plurality of constituent visual elements (Henkin, see at least [0397]-[0417], Henkin identifies a “particular webpage” ‘p’ [content item] which includes images and highlighted keywords ‘h’ [constituent visual elements] on the particular webpage ‘p’, and Henkin also identifies ‘a*’ which is “subset of possible ads” [candidate visual elements] which correspond to those keywords –e.g. per [0400]: “…For page p and highlighted keyword h, and let k(h) be the keyword type of highlight h. Let a* be a vector of ads indexed by keywords appearing on the page, such that a* k is the best ad ‘a’ [in the set] ‘A’ available for keyword k (this is easily precomputed)...”); 
determining, by the data processing system, a total sentiment performance metric for the content item using the performance prediction model and the plurality of constituent visual elements of the content item (Henkin, again see at least [0274]-[0283], [0319]-[0321], [0354]-[0355], and [0397]-[0417] as noted supra Henkin determines a CTR estimate [a total sentiment performance metric] for a particular page/highlight/ad combination using a CTR estimate model [performance prediction model] which itself is based upon webpage features [visual elements]; where per at least [0355]-[0369]: “…Examples of such general features may include, but are not limited to, one or more of the following (or combination thereof): [0356] whether the keyword is capitalized; [0357] whether the ad text ends in an exclamation point; [0358] whether the keyword occurs in the page title; [0359] length of ad [0360] length of keyword; [0361] length of page; [0362] position on page; [0363] structure of page; [0364] other ads on page; [0365] type of ad; [0366] html elements; [0367] whether keyword is bold; [0368] font of ad; [0369] etc….”);  
determining, by the data processing system, for each candidate visual element of the plurality of candidate visual elements, a combinative performance metric between the candidate visual element and the plurality of visual elements of the content item using the performance prediction model, the combinative performance metric indicating a predicted effect on the total performance metric of the content item (Henkin, see at least [0285]-[0318] and at least [0397]-[0417] teaching e.g.: “…Ad Layout: According to specific embodiments, one objective of an ad selection and layout system is to select a subset of the possible keywords and ads [each candidate visual element] to display on a particular page [content item] and then to lay them out in a way that maximizes both readability and expected monetary value. To accomplish this, it is helpful to formalize the notion of a "good" layout as a scoring function, and then search over the space of possible layouts, to find the one with the highest score [combinative performance metric indicating a predicted effect]…”; where per at least Henkin [0402]-[0407], “…it is preferable that the score incorporate both a relevance score as well as an expected monetary value (EMV) estimate… the EMV score can be computed from the CTR estimate [sentiment performance metric] and the cost per click (CPC), etc…”); and 
selecting, by the data processing system, from the plurality of candidate visual element, a candidate visual element to insert into the content item based on the combinative performance metric for the candidate visual element with the plurality of constituent visual elements in the content item (Henkin, see at least [0285]-[0318], [0355]-[0375], and at least [0397]-[0417]; e.g. per [0400]-[0402]: “…a* k is the best ad ‘a’ [in the set] ‘A’ available for keyword k...”; determination of a* is based on the computed score [combinative performance metric for the candidate visual element] from a scoring function of ‘a*’ given particular page/highlight/ad combination and estimated CTR, which as discussed per [0354]-[0355], and shown supra, may be from logistic regression of combinations of webpage features [visual elements] of the particular page/highlight/ad combination.


    PNG
    media_image1.png
    525
    439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    1024
    media_image2.png
    Greyscale
).

Claims 3, 13: 
Henkin teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… further comprising: presenting, by the data processing system, on each information resource of a plurality of information resources, the content item with the candidate visual element on the information resource (Henkin, see at least [0323]-[0370] teaching e.g.: “Consider an ad a served at a highlight h of a keyword k on a page p. We would like estimate the probability P( c= 1 | a, h, p) that this ad will be clicked (c= 1) by the user during the next page display. There are several sources of information for this task. The basic source is the local counts [presentations of content item with the candidate visual element] of the number of impressions (e.g., how many times this ad was displayed on this exact highlight of a keyword on this exact page) and of those ad impressions, how many times it was clicked…”; webpages are presented on websites [information resources]); 
determining, by the data processing system, from presenting the content item on the plurality of information resources, an interaction statistic for the content item with the candidate visual element inserted (Henkin, see at least [0323]-[0370] teaching e.g.: “Consider an ad a served at a highlight h of a keyword k on a page p. We would like estimate the probability P(c= 1 | a, h, p) that this ad will be clicked (c= 1) by the user during the next page display. There are several sources of information for this task. The basic source is the local counts [presentations of content item with candidate visual element] of the number of impressions (e.g., how many times this ad was displayed on this exact highlight of a keyword on this exact page) and of those ad impressions, how many times it was clicked [an interaction statistic] …”); and 
updating, by the data processing system, the performance prediction model based on the performance metric, the plurality of constituent visual elements of the content item, and the candidate visual element inserted into the content item (Henkin, see at least [0374]-[0375] teaching his empirical model of CTR estimate [performance prediction model] is based on updated recent evidence - “…a tension between wanting as many observations as possible, and wanting those observations to be as recent (and therefore relevant) as possible. One effective and tunable way to trade off these extremes is to discount counts with age. A simple way to do this is with an exponential decay of counts, perhaps in time steps of days, weeks, or other specified time periods. A rapid rate of decay may be used to maximize relevance, whereas a slow rate of decay may be used to maximize available evidence…”).

Claims 4, 14: 
Henkin teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… further comprising: determining, by the data processing system, for each constituent visual element of the plurality of constituent visual elements on the content item, a contributive performance metric of the constituent visual element using the performance prediction model (Henkin, see at least [0355]-[0375] e.g. “…Features ‘i’ [each constituent visual element] represents one or more general features [of page ‘p’] (such as those described above) and Lamda ‘i’ [contributive performance metric] represents a respective weighted value for each Features ‘i’ parameter…”; per the context of Henkin’s teachings, lamda is understood to be learned through regression [using the prediction model]); 
and wherein determining the total sentiment performance metric further comprises determining the total sentiment performance metric based on the plurality of contributive performance metrics for the plurality of constituent visual elements on the content item (Henkin, again see at least [0355]-[0375], teaching predicted CTR [total sentiment performance metric] is calculated based on the plurality of Lambda ‘i’ [plurality of contributive performance metrics]

    PNG
    media_image2.png
    347
    1024
    media_image2.png
    Greyscale

).

Claims 6, 16: 
Henkin teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… wherein establishing the performance prediction model further comprises establishing the performance prediction model using the training dataset, the training dataset including a first test content item and a second test content item, the first content item having a visual element at a first location with a first measured sentiment performance metric, the second content item having the visual element at a second location with a second measured sentiment performance metric (Henkin, see at least [0315]-[0370] teaching e.g.: “an ad layout module 1260” where, for example, “Consider an ad a served at a highlight h of a keyword k on a page p. We would like estimate the probability P(c= 1 | a, h, p) that this ad will be clicked (c= 1) by the user during the next page display. There are several sources of information for this task. The basic source is the local counts of the number of impressions (e.g., how many times this ad was displayed on this exact highlight of a keyword on this exact page) and of those ad impressions, how many times it was clicked…”; an ad, per at least [0362] may have “a postion on a page”, and “…each data set may include counts of the number of impressions and number of clicks of particular page/highlight/ad combinations over a specified period of time…”; therefore, there are multiple different ad “position on a page” combinations for which “clicks” may be counted [i.e. first content item having a visual element at a first location with a first measured sentiment performance metric, the second content item having the visual element at a second location with a second measured sentiment performance metric]); and wherein determining the combinative performance metric further comprises determining the combinative performance metric for the candidate visual element at a candidate location for insertion within the content item using the performance prediction model (Henkin, see at least [0285]-[0375], and at least [0397]-[0417]; determination of a* is based on the computed score [combinative performance metric for the candidate visual element] from a scoring function of ‘a*’ given particular page/highlight/ad combination and estimated CTR, which as discussed per [0354]-[0355], and shown supra, may be from a logistic regression model [performance prediction model] of combinations of webpage features [visual elements], of the particular page/highlight/ad combination, including per at least [0362] “position on page” of the candidate advertisement.)

Claims 7, 17: 
Henkin teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… wherein establishing the performance prediction model further comprises establishing the performance prediction model using the training dataset, each test content item of the training dataset having the plurality of visual elements, each visual element having one or more graphical characteristics (Henkin, see at least [0355]-[0375] e.g. regression CTR estimate model [performance prediction model] is trained based on test data of page, highlight, and advertisement where each page [content item] has various features such as text, other ads [graphical characteristics] on the page, etc… and the model and training procedure may be substantially similar to the logistic regression model used for classification.); and 
wherein determining the combinative performance metric further comprise the determining the combinative performance metric based on one or more graphical characteristics of the candidate visual element using the performance prediction model (Henkin, see at least [0285]-[0318], [0355]-[0375], and at least [0397]-[0417] teaching e.g.: “…Ad Layout: According to specific embodiments, one objective of an ad selection and layout system is to select a subset of the possible keywords and ads [each candidate visual element] to display on a particular page [content item] and… and then search over the space of possible layouts, to find the one with the highest score [combinative performance metric]…”; where per at least Henkin [0402]-[0407], “…it is preferable that the score incorporate both a relevance score as well as an expected monetary value (EMV) estimate… the EMV score can be computed from the CTR estimate [sentiment performance metric] and the cost per click (CPC), etc…”; where, as noted supra e.g. [0355]-[0375] the CTR estimate is based on features [graphical characteristics] of the ad itself – e.g.: “…length of ad; …font of ad; …whether the ad ends in an exclamation point;…etc…”; thererfore, Henkin’s score [combinative performance metric] for a particular ad placement within a particular webpage, is shown to also be based on features [graphical characteristics] of the ad itself.)

Claims 9, 19: 
Henkin/Zhang teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… further comprising receiving, by the data processing system, the measured sentiment performance metric for the test content item having the plurality of visual elements via a survey interface, the measured sentiment performance metric including at least one of persuasion, linkage, salience, and memorability (Henkin, see at least [0322] e.g.: “…click stream [measured sentiment performance metric] that is observed [received] in the test set [for the test content item]…”; clicks are received from users via their respective device interfaces [survey interface]; applicant’s “sentiment performance metric… salience”, per his specification, reads on Henkin’s “click”; i.e. if there is a “click”, then the likelihood that the user noticed  the content item when presented on the information resource is = 1).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 18, 20 are rejected under 35 U.S.C. 103 as obvious over Henkin et al. (U 2010/0138271 A1; hereinafter, "Henkin").

Claims 8, 18: 
Henkin teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… wherein identifying the plurality of constituent visual elements further comprises identifying the plurality of constituent visual elements by at least one of applying an object recognition algorithm on rendering of the content item to identify each visual element and parsing a script corresponding to the content item to identify each visual element (Henkin, see at least [0068] in conjunction with at least [0355]-[0375] teaching, e.g.: “a parsing engine for parsing HTML into readable text, etc…” and per [0355]-[0370]: “….Examples of such general features may include, but are not limited to, one or more of the following (or combination thereof): [0356] whether the keyword is capitalized; [0357] whether the ad text ends in an exclamation point; [0358] whether the keyword occurs in the page title; [0359] length of ad [0360] length of keyword; [0361] length of page; [0362] position on page; [0363] structure of page; [0364] other ads on page; [0365] type of ad; [0366] html elements; [0367] whether keyword is bold; [0368] font of ad; [0369] etc….”; In view of these teachings, the Examiner further finds that Henkin’s disclosed parsing engine is a natural and suggested means, which a person of ordinary skill in the art before the effective filing date of the claimed invention, would be motivated to try using to determine Henkin’s webpage features discussed at [0355]-[0375] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claims 10, 20: 
Henkin/Zhang teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… further comprising presenting, by the data processing system, the plurality of candidate visual elements on a content selection management interface based on the plurality of combinative performance metrics for the corresponding plurality of candidate visual elements (Henkin, see at least Fig. 16 and at least [0068] regarding “…a user interface to one or more advertisers or ad campaign managers (e.g., 215) for performing various operations…” and at least [0434]-[0438] teaching e.g.: “…potential ads [candidate visual elements] are identified… One or more of the identified ads may then be selected (1512) for analysis… a ranking value for each selected ad may be generated based, for example, on the ad's associated relevance score and associated EVM score/value [combinative performance metric]…”; In view of these teachings, the Examiner further finds that Henkin’s disclosed analysis is merely one type of operation which an advertiser and/or campaign manager may wish to perform, and therefore, whether explicitly stated or not, the Examiner finds Henkin provides motivation to provide the subject matter of Fig. 16 and [0434]-[0438] via his user interface described at [0068] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.


    PNG
    media_image3.png
    634
    980
    media_image3.png
    Greyscale
).

Claims 2, 12 are rejected under 35 U.S.C. 103 as obvious over Henkin in view of Deng et al. (US 2018/0253759 A1; hereinafter, "Deng").

Claims 2, 12: 
Henkin/Zhang teaches the limitations upon which these claims depend. Furthermore, Henkin as shown teaches the following:
… further comprising: presenting, by the data processing system, across a plurality of information resources, the content item with the candidate visual element to a first set of client devices (Henkin, see at least [0323]-[0370] teaching e.g.: “Consider an ad a served at a highlight h of a keyword k on a page p… There are several sources of information for this task. The basic source is the local counts [presentations of content item with candidate visual element to a first client] of the number of impressions (e.g., how many times this ad was displayed on this exact highlight of a keyword on this exact page) and of those ad impressions, how many times it was clicked…”) […]
and 
determining, by the data processing system, from presenting across the plurality of information resources, a first interaction statistic for the content item with the candidate visual element (Henkin, see at least [0323]-[0370], e.g.: per [0370] “…P(c=1 | p, h, a)) and a second interaction statistic for the content item without the candidate visual element (Henkin, see at least [0323]-[0370], e.g.: “…P(c=1 | p, k(h))”, which represents the probability of a click occurring [on some different ad] given the specific web page [content item], and specific keyword highlight - [but without the specific ad [without the candidate visual element]]”…”)
Although Henkin teaches the above limitations and teaches, see at least Henkin [0323]-[0370] teaching e.g.: “…it may be preferable to use evidence from similar events [presentations of content item without the candidate visual element] to provide estimates. We will call such estimates back-off estimates, since they are constructed from "backing off' from the most specific counts to counts in more general classes. …it is preferable that the back-off estimate(s) be computed [based on] empirical estimates, each made from the counts [actual presentations of content items] of a particular abstracted comparison classes. For example, possible back-off estimates include but are not limited to the following:… P(c=1 | p, k(h)), which represents the probability of a click occurring given the specific web page [content item], and specific keyword  - [but without the ad [without the candidate visual element]]”; i.e. back-off estimates are developed from actual evidence, e.g. actual counts of clicks on different ads given specific web page [content item] and specific keywords within webpage, Henkin may not teach all the nuances as recited below. However, the only difference between the limitation in question and teachings of Henkin is in an explicit teaching a second client device. Regarding this feature, Henkin in view of Deng teaches the following:
 And [presenting] the content item without the candidate visual element on [a] second set of client devices (Deng, see at least [0086] regarding A/B testing and per [0057] teaching e.g.: “…the prediction model is generated based on a training set that includes data from each of multiple content delivery campaigns, including actual (previous) user selection rates and one or more attributes or characteristics of the content delivery campaign… Example attributes or characteristics include historical data, campaign type, geography of targeted audience, … characteristics of users in the target audience. The prediction model is used to generate, for a particular content item or content delivery campaign, a prediction of a user selection rate given metadata of the request (e.g., day of the week, holiday status, time of day) and a set of characteristics of the user, the client device…, and the particular content item (or associated campaign),…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Deng (who teaches A/B testing and collecting results of presenting such tests on various [e.g. second set] client devices, where characteristics of the users and the client device are known, to develop prediction model) which is applicable to a known base device/method of Henkin (already directed towards development of prediction model through “local counts [presentations of content item with candidate visual element to at least a first client] of the number of impressions (e.g., how many times this ad was displayed on this exact highlight of a keyword on this exact page) and of those ad impressions, how many times it was clicked…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Deng to the device/method of Henkin to also conduct A/B testing of Henkin’s page/ad combinations and to distinguish between client device from which Henkin’s impressions and clicks were received because Henkin and Deng are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 15 are rejected under 35 U.S.C. 103 as obvious over Henkin in view of Nong et al. (US 2007/0192164 A1; hereinafter, "Nong").

Claims 5, 15: 
Although Henkin teaches the limitations upon which these claims depend, including a CTR estimation model, which may be a regression model, [performance prediction model], using training data sets including clicks on ads for particular webpage-ad layout combinations, Henkin may not teach a CTR model which is also based upon demographic traits of the audience to whom the ad layout is presented. However, regarding these additional features, Henkin in view of Nong teaches the following::
… further comprising: identifying, by the data processing system, a plurality of audience segments to perceive the content item, each audience segment defined by a common trait; wherein establishing the performance prediction model further comprises establishing the performance prediction model using the training dataset having the plurality of test content items, each test content item having the measured sentiment performance metric for each audience segment; wherein determining the total sentiment performance metric further comprises determining the total sentiment performance metric of the content item for each audience segment of the plurality of audience segments; and wherein determining the combinative performance metric further comprises determining the combinative performance metric of the candidate visual element for each audience segment of the plurality of audience segments (Nong, see at least [0097]-0100] teaching e.g.: “…using a Multiple Linear Regression model, the following operations may be performed: (a) select features affecting the CTR for particular demographic features and advertisment industries: using the t-test in the Multiple Linear Regression model, find out which features are significant in affecting the CTR… using the regression results from Step 4, the feature-selection guidelines for different demographic sections and industries may be summarized: for example, for females ages 18-28, using 5 colors in an advertisement would achieve the highest CTR for the entertainment industry…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Nong (directed towards a CTR estimation method which accounts for demographic features of audience, such as females 18-28, who may be more influenced by ads with features using 5 x colors) which is applicable to a known base device/method of Henkin (already directed towards various CTR estimation methods including regression based on ad-page layout features) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Nong to the device/method of Henkin because Henkin and Nong are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
    

    
        1 Per Specification at [0041]: “The performance prediction model can be, for example, an artificial neural network (ANN), a convolution neural network (CNN), a support vector machine (SVM), a Nai:ve Bayes classifier, a Bayesian model Markov model, and a regression model (linear or logistic), among others, and can be trained according to the type of model…”
        2 Per Specification at [0040]: “The sentiment performance metrics can include various types of perceptions or responses, and can include persuasion, linkage, salience, memorability, and emotion, among others. Persuasion can correspond to a likelihood that the end user will change an attitude or behavior in response to presentation of the content item. ... Salience can correspond to a likelihood that the end user will notice the content item when presented on the information resource…”